Exhibit 10.14

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of the
Effective Date (as defined in the Support Agreement referred to below) by and
between SYNNEX Canada Limited, a corporation amalgamated under the laws of the
Province of Ontario (hereinafter called the “Company”) and James A. Estill
(hereinafter called “Employee”).

WHEREAS:

 

A. Employee has been employed with EMJ Data Systems Ltd. (“EMJ”);

 

B. A Retention Escrow Agreement between, among others, Company and Employee has
been made and entered into as of July 14, 2004;

 

C. A Support Agreement between, among others, Company and EMJ has been made an
entered into as of July 14, 2004;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties agree as follows:

1. Employment. Company shall employ Employee and Employee shall perform services
on behalf of Company as its employee as provided herein during the Employment
Period. In this Agreement, “Employment Period” shall mean the period beginning
on the Effective Date, and terminating the date on which Employee’s employment
is terminated in accordance with the provisions of Section 11 hereof or upon the
death of Employee, whichever occurs first.

2. Capacity and Services. Company shall employ Employee as President and Chief
Executive Officer of Company. Employee shall perform such duties and have such
authority as may from time to time be assigned, delegated or limited by
Company’s Board of Directors (the “Board”) or the President and Chief Executive
Officer of SYNNEX Corporation. Employee shall perform these duties in accordance
with the charter documents and by-laws of Company, the instructions of the
Board, the President and Chief Executive Officer of SYNNEX Corporation and
Company policy. Employee shall diligently and faithfully serve Company and use
Employee’s best efforts to promote the interests and goodwill of Company.

3. Full Time and Attention. Employee shall devote 100% of Employee’s business
time to Employee’s duties hereunder, provided however that the Employee shall be
entitled to engage in other commercial and community activities provided that
those activities do not conflict with the Employee’s duties hereunder or are not
adverse to the interests of Company, including without limitation, participation
on boards of directors of other companies of which the Employee is as of the
date hereof a director and such other entities as consented to by the Company in
writing.

4. Salary. The base salary rate of Employee shall be CAD$110,000.00 per year,
subject to withholdings and payable in accordance with Company’s usual payroll
practices (“base salary”). Employee’s base salary and performance may be
reviewed on an annual basis. In its sole discretion, Company may increase
Employee’s base salary rate.

5. Discretionary Bonus. In addition to base salary, Employee will be eligible,
but in no event entitled, to receive bonus compensation based on the discretion
and profitability of Company and/or other criteria as may be determined at
Company’s sole discretion from time to time. Bonus plans, entitlement and
eligibility may be modified from time to time at the discretion of Company’s
Board of Directors or SYNNEX Corporation, but in any event, shall be consistent
with Company’s plans and practices for other senior executives of Company.



--------------------------------------------------------------------------------

- 2 -

 

6. Executive Compensation. In addition to base salary, and in accordance with
applicable plans, policies and programs, the Employee shall be eligible to
participate in SYNNEX Corporation’s stock option plan and any other executive
compensation programs that may be in place from time to time for senior
executives of Company, on a basis consistent with other senior executives of
Company.

7. Health and Welfare Benefits. Employee will be entitled to participate in
Employee health benefit programs which are generally made available to senior
executives of Company. Company may, at any time and from time to time, modify,
suspend, or discontinue any or all such benefits for its employees generally or
for any group thereof, without any obligation to replace any such benefit with
any other benefit, or to otherwise compensate Employee in respect thereof.

8. Vacation. Employee is entitled to take up to four weeks’ vacation per
calendar year. Unless otherwise agreed in writing, vacation must be taken in the
year in which it accrues, may not be carried over from year to year. The taking
and timing of vacations shall be in accordance with Company’s policies and
practices for senior Employees taking into consideration the needs of Company.

9. Expenses Incidental to Employment. Company shall promptly reimburse Employee
in accordance with its normal policies and practices for Employee’s travel and
other expenses or disbursements reasonably and necessarily incurred or made in
connection with Company’s business.

10. Proprietary Information and Inventions Agreement. Employee will comply with
the terms of Company’s Proprietary Information and Inventions Agreement,
attached hereto as Schedule “A”, the terms of which are incorporated herein by
reference and together shall be referred to as this “Agreement”.

11. Non-Competition. During Employee’s employment with Company and for a period
of two years thereafter, Employee shall not engage in any activity which is “in
competition” with Company in Canada, provided however that if Employee is
terminated following a change in control of Company said two year period shall
be reduced to nil. For the purposes hereof, “in competition” means acting,
directly or indirectly, alone or as a partner, officer, director, employee,
consultant, agent, independent contractor or shareholder of any entity that is
in competition with the products or services from time to time being designed,
developed, licensed, marketed or sold by Company.

12. Termination.

 

(a) Cause. Company may immediately terminate the employment of Employee at any
time for Cause by providing written notice to Employee of Employee’s immediate
termination of employment. If Company terminates the employment of Employee for
Cause under this Section 11(a), Employee’s benefits shall cease and Company
shall not be obligated to make any further payments under this Agreement except
amounts due and owing at the time of the termination. Without limiting the
foregoing, any one or more of the following events shall constitute Cause:

 

  (i) theft, dishonesty, or breach of law by Employee;

 

  (ii) any material breach or default of Employee’s obligations hereunder, or
any material neglect of duty, misconduct or disobedience of Employee in
discharging any of Employee’s duties and responsibilities hereunder;



--------------------------------------------------------------------------------

- 3 -

 

  (iii) Employee’s acceptance of a gift of any kind, other than gifts of nominal
or inconsequential value, from any source directly or indirectly related to
Employee’s employment with Company, except if the acceptance of such a gift is
in the ordinary course of business in the industry of Company provided that
Employee provides notice to Company’s Board of Directors’ of his acceptance of
such a gift;

 

  (iv) any failure of or refusal by Employee to comply with the reasonable and
lawful policies, rules and regulations of Company; or

 

  (v) anything or any behaviour on the part of Employee that constitutes just
Cause at law in accordance with the laws of the Province of Ontario.

 

(b) Resignation. Employee shall give Company 30 days’ written notice of the
resignation of Employee’s employment hereunder and, subject to the following
sentence, Employee’s employment shall terminate on the date specified in the
notice. Upon receipt of Employee’s notice of resignation, or at any time
thereafter, Company shall have the right to elect to pay Employee’s base salary
for the remainder of the notice period and continue Employee’s benefits for the
period of notice (subject to any exclusions required by Company’s insurers), and
if Company so elects, Employee’s employment shall terminate immediately upon
such payment.

 

(c) Disability. “Disability” as used in this Agreement shall mean a physical or
mental incapacity of Employee that has prevented Employee from performing the
essential duties customarily assigned to Employee, with all reasonable
accommodations required by law, for 180 days, whether or not consecutive, out of
any 12 consecutive months and that in the opinion of Company’s Board of
Directors, acting reasonably, is likely to continue. If Company determines that
Employee has suffered any Disability, Company may terminate Employee’s
employment by notice given to Employee. If Employee’s employment terminates by
reason of notice given under this Section 11(c), Employee shall receive, in lieu
of all amounts otherwise payable hereunder (except for amounts earned but not
yet paid to Employee through the date of such Disability), compensation at
Employee’s base salary rate for a 3-month period following the date of
Disability. If and for so long as Employee is eligible and meets any conditions
of Company’s plans and policies, Employee will be entitled to long-term
disability benefits.

 

(d) Termination on Notice. Company may terminate the employment of Employee at
any time without Cause, by prior written notice or pay in lieu of notice given
to Employee in accordance with applicable employment laws and the common law of
the Province of Ontario. Company will recognize Employee’s service with EMJ for
the purpose of determining the period of notice.

 

(e) Resignation for Good Reason. Employee may resign his employment hereunder
for Good Reason upon written notice to Company specifying the reasons for
resigning for Good Reason. If Employee resigns his employment hereunder for Good
Reason, Employee shall be entitled to a payment in lieu of notice in accordance
with applicable laws of the Province of Ontario as if Employee’s employment had
been terminated without Cause and without prior notice. For the purposes of this
Agreement, resignation for “Good Reason” means a resignation by Employee due to
a:

 

  (i) significant or material diminution in Employee’s authority, duties or
responsibilities normally associated with Employee’s position, that is not cured
within 10 days of written notification thereof to Company by Employee;



--------------------------------------------------------------------------------

- 4 -

 

  (ii) significant or material change in Employee’s current reporting
relationships without prior reasonable notice (which is to be calculated in
accordance with paragraph 11(d) hereto), that is not cured within 10 days of
written notification thereof to Company by Employee; or

 

  (iii) reduction by Company of Employee’s base salary rate.

 

(f) Employee’s health and welfare benefit coverage shall cease upon termination
of Employee’s employment pursuant to Sections 11(d) or 11(e), except that where
the employment is terminated by pay in lieu of notice, benefit coverage (subject
to any exclusions required by Company’s insurers) shall continue only until the
expiry of the notice period or until Employee commences other employment,
whichever occurs first. For the purposes of this Section 11 and Company’s
obligations, “pay in lieu of notice” of “payment in lieu of notice” shall be at
Employee’s base salary rate and shall not include any bonus, incentive,
executive compensation, stock options, or other discretionary income or
benefits, and shall be paid in a lump sum promptly following Employee’s
termination of employment subject to dispute as to the length of notice period
for which payment is to be made. The notice or payments provided for in this
Section 11 shall be inclusive of Employee’s entitlement to notice, termination
pay, and severance pay under the Employment Standards Act, 2000, shall satisfy
all of Company’s obligations in relation to the termination of Employee’s
employment and shall be accepted and received by Employee in lieu of any other
notice, pay in lieu of notice, termination pay, severance pay, claim or cause of
action for damages relating to the termination of Employee’s employment.
Employee acknowledges and agrees that the provisions of Section 11 are fair and
reasonable, subject to dispute as to the length of notice period for which
payment is to be made, and are the result of negotiation.

 

(g) Employee shall be entitled to all earned but unpaid base salary and payments
in respect of expenses subject to reimbursement accrued or incurred up to and
including the date on which notice of termination or resignation is given.

13. Results of Termination. Upon termination of Employee’s employment, this
Agreement shall remain in force except that the provisions of 2, 3, 4, 5, 6, 7
and 8 shall terminate, and Company shall have no further obligations or
responsibilities to Employee hereunder or under any of Company’s employee
benefit programs except as expressly provided in Section 11, and nothing herein
contained shall be construed to limit or restrict in any way Company’s ability
to pursue any remedies it may have at law or equity pursuant to the provisions
of this Agreement of Employee’s employment.

14. Representations and Warranties. Employee represents and warrants to Company
that the execution and performance of this Agreement will not result in or
constitute a default, breach, or violation, or an event that, with notice or
lapse of time or both, would be a default, breach, or violation, of any
understanding, agreement or commitment, written or oral, express or implied, to
which Employee is a party or by which Employee or Employee’s property is bound.
Employee shall defend, indemnify and hold Company harmless from any liability,
expense or claim (including solicitor’s fees incurred in respect thereof) by any
person in any way arising out of, relating to, or in connection with any
incorrectness of breach of the representations and warranties in this
Section 13.

15. Rights and Remedies. All rights and remedies of the parties are separate and
cumulative, and none of them, whether exercised or not, shall be deemed to be to
the exclusion of any other rights or remedies or shall be deemed to limit or
prejudice any other legal or equitable rights or remedies which either of the
parties may have.



--------------------------------------------------------------------------------

- 5 -

 

16. Waiver. Any purported waiver of any default, breach or non-compliance under
this Agreement is not effective unless in writing and signed by the party to be
bound by the waiver. No waiver shall be inferred from or implied by any failure
to act or delay in acting by a party in respect of any default, breach or
non-observance or by anything done or omitted to be done by the other party. The
waiver by a party of any default, breach or non-compliance under this Agreement
shall not operate as a waiver of that party’s rights under this Agreement in
respect of any continuing or subsequent default, breach or non-observance
(whether of the same or any other nature).

17. Severability. Any provision of this Agreement that is prohibited or
unenforceable shall be ineffective to the extent of the prohibition or
unenforceability and shall be severed from the balance of this Agreement, all
without affecting the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision.

18. Notices. Any notice or other communication required or permitted to be given
or made under this Agreement shall be in writing and shall be effectively given
and made if (i) delivered personally, (ii) sent by prepaid courier service, or
(iii) sent by fax, or other similar means of electronic communication, in each
case to the applicable address set out below:

 

(a)    if to Company, to:    SYNNEX Canada Limited    44201 Nobel Drive   
Fremont, CA 94538    Attn:   Chief Financial Officer      General Counsel   
Fax: (510) 656-3333 (b)    if to Employee, to:    James A. Estill    c/o EMJ
Data Systems Ltd.    7067 Wellington Rd. 124    RR6, Guelph, Ontario, Canada N1H
6J3    Attn: Jim Estill    Fax: (519) 837-1479

Any such communication so given or made shall be deemed to have been given or
made and to have been received on the day of delivery if delivered by 5:00 p.m.
on that day. Otherwise, the communication shall be deemed to have been given and
made and to have been received on the next following business day. Any party may
from time to time change its address under this Section 17 by notice to the
other party given in the manner provided by this section.

19. Successors and Assigns. This Agreement shall enure to the benefit of, and be
binding on, the parties and their respective heirs, administrators, executors,
successors and permitted assigns. Company shall have the right to assign this
Agreement to any successor (whether direct or indirect, by purchase,
amalgamation, arrangement, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Company provided only that
Company must first require the successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that Company
would be required to perform it if no such succession had taken place. Employee
by Employee’s signature hereto expressly consents to such assignment. Employee
shall not assign or transfer, whether absolutely, by way of security or
otherwise, all or any part of Employee’s rights or obligations under this
Agreement without the prior consent of Company, which may be arbitrarily
withheld.



--------------------------------------------------------------------------------

- 6 -

 

20. Entire Agreement. This Agreement and its Schedules, and applicable
provisions of the Retention Escrow Agreement constitute the entire agreement and
understanding with respect to the employment of Employee by Company and related
covenants and supersedes any and all prior agreements and understandings,
whether oral or written, relating thereto. This Agreement shall not be modified
or amended except by written agreement signed by Employee and by a
representative of Company pursuant to a duly adopted resolution of its Board of
Directors approving such modification or amendment

21. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable in that Province.

22. Headings. The division of this Agreement into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

23. Full Satisfaction. The terms set out in this Agreement, provided that such
terms are satisfied by Company, are in lieu of (and not in addition to) and in
full satisfaction of any and all other claims or entitlements which Employee has
or may have upon the termination of Employee’s employment and the compliance by
Company with these terms will effect a full and complete release of Company and
its parent and their respective affiliates, associates, subsidiaries and related
companies from any and all claims which Employee may have for whatever reason or
cause in connection with Employee’s employment and the termination of it, other
than those obligations specifically set out in this Agreement. In agreeing to
the terms set out in this Agreement, Employee specifically agrees to deliver
upon request appropriate resignations from all offices and positions with
Company and its parent and their respective affiliated, associated, subsidiary
or related companies if, as and when requested by Company upon termination of
Employee’s employment within the circumstances contemplated by this Agreement.

24. Acknowledgement. Employee acknowledges that:

 

  (a) Employee’s obligations under this Agreement are in addition to and not in
substitution of any fiduciary duty Employee may owe to Company, its parent
and/or its affiliates;

 

  (b) Employee has read and understands the terms of this Agreement and the
obligations hereunder;

 

  (c) Employee has been given an opportunity to obtain independent legal advice
concerning the interpretation and effect of this Agreement; and

 

  (d) Employee has received a fully executed original copy of this Agreement.

[remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

- 7 -

 

IN WITNESS WHEREOF the parties have executed this Agreement.

Date: July 14, 2004

 

/s/ Pamela Hughes

  

/s/ James A. Estill

Witness    James A. Estill

 

Date: July 14, 2004  

SYNNEX Canada Limited

  By:  

/s/ Simon Y. Leung

  Name:   Simon Y. Leung   Title:   General Counsel and Corporate Secretary



--------------------------------------------------------------------------------

Schedule “A”

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

The following Agreement confirms certain terms of my employment with SYNNEX
Canada Limited, (hereafter referred to as “SYNNEX” or “the Company”), which is a
material part of the consideration for my employment by the Company and the
compensation received by me from the Company from time to time. The headings
contained in this Agreement are for convenience only, have no legal
significance, and are intended to change or limit this Agreement in any matter
whatsoever.

A. Definitions

1. The “Company”

As issued in this Agreement, the “Company” refers to SYNNEX and each of its
subsidiaries or affiliated companies. I recognize and agree that my obligations
under this Agreement and all term of this Agreement apply to me regardless of
whether I am employed by or work for SYNNEX or any other subsidiary or
affiliated company of SYNNEX. Furthermore, I understand and agree that the terms
of this Agreement will continue to apply to me even if I transfer at some time
from one subsidiary or affiliate of the Company to another.

2. “Proprietary Information”

I understand that the Company possesses and will possess Proprietary Information
which is important to its business. For purposes of this Agreement, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company, which has commercial value in the
Company’s business.

“Proprietary Information” includes, but is not limited to information about
software programs and subroutines, source and object code, algorithms, trade
secrets, designs, technology, know-how, processes, data, ideas, techniques,
inventions (whether patentable or not), works or authorship, formulas, business
and product development plans, customer lists, terms of compensation and
performance levels of Company employees, Company customers and other information
concerning the Company’s actual or anticipated business, research or
development, or which is received in confidence by or for the Company from any
other person.

I understand that my employment creates a relationship of confidence and trust
between the Company and me with respect to Proprietary Information.

3. “Company Documents and Materials”

I understand that the Company possesses or will posses “Company Documents and
Materials” which are important to its business. For purposes of this Agreement,
“Company Documents and Materials” are documents or other media or tangible items
that contain or embody Proprietary Information of any other information
concerning the business, operations or plan of the Company, whether such
documents, media or items have been prepared by me or by others.

“Company Documents and Material” include, but are not limited to, blueprints,
drawings, photographs, charts, graphs, notebook, customer lists, computer disks,
tapes or printouts, sound recordings and other printed, typewritten or
handwritten documents, sample products, prototypes and models.

B. Assignment of Rights

All Proprietary Information, and all patents, patent rights, copyrights, trade
secret rights, trademark rights and other rights (including, without limitation;
intellectual property rights) anywhere in the world in connection with
Proprietary Information, is and shall be the sole property of the Company. I
hereby assign to the Company any and all rights, title and interest I may have
or acquire in such Proprietary Information.



--------------------------------------------------------------------------------

- 2 -

 

At all times, both during my employment by the Company and after its
termination, I will keep in confidence and trust and will not use or disclose
any Proprietary Information or anything relating to it without the prior written
consent of an officer of the Company, except as may be necessary in the ordinary
course of performing my duties to the Company.

C. Maintenance and Return of Company Documents and Materials

I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this Agreement.
All Company Documents and Material are and shall be the sole property of the
Company.

I agree that during my employment by the Company, I will not remove any Company
Documents and Material from the business premises of the Company or deliver any
Company Document and Materials to any person or entity outside the Company,
except as I am required to do in connection with performing the duties of my
employment. I further agree that, immediately upon the termination of my
employment by me or by the Company for any reason, or during my employment if so
requested by the Company, I will return all Company Documents and Material,
apparatus, equipment and other physical property, or any reproduction of such
property, excepting only (i) my personal copies of records relating to my
compensation; (ii) my personal copies of any material previously distributed
generally to stockholders of the Company; (iii) my copy of this Agreement.

D. Disclosure of Inventions to the Company

I will promptly disclose in writing to my immediate supervisor or to such other
person designated by the Company all “Inventions”, which includes, without
limitation, all software programs or subroutines, source or object code,
algorithms, improvements, inventions, works of authorship, trade secrets,
technology, designs, formulas, ideas, processes, techniques, know-how and data,
whether or not patentable, made or discovered or conceived or reduced to
practice or developed by me, either alone or jointly with others, during the
term of my employment.

I will also disclose to the President of the Company all Inventions made,
discovered, conceived, reduced to practice, or developed by me within six
(6) months after the termination of my employment with the Company which
resulted, in whole or in part, from my prior employment by the Company. Such
disclosures shall be received by the Company in confidence (to the extent such
Inventions are not assigned to the Company pursuant to Section (E) below) and do
not extend the assignment made in Section (E) below.

E. Rights to New Ideas

1. Assignment of Inventions to the Company

I agree that all Inventions which I make, discover, conceive, reduce to practice
or develop (in whole or in part, either alone or jointly with others) during my
employment shall be the sole property of The Company. I also agree to assign and
release all interests in any such Inventions to The Company and to execute all
documents required to apply for and obtain Letters Patent or copyright in Canada
or in any other country.

The assignment shall not extend to Inventions, the assignment of which is
prohibited by any applicable law.

2. Works Made for Hire

The Company shall be the sole owner of all patents, patents rights, copyrights,
trade secret rights, trademark rights and all other intellectual property or
other rights in connection with Inventions. I further acknowledge and agree that
such Inventions, including, without limitation, any computer programs,
programming documentation, and other works of authorship, are “works made for
hire” for purposes of the Company’s rights under copyright laws. I hereby assign
to the Company any and all rights, title and interest I may have or acquire in
such Inventions. If in the course of my employment with the Company, I
incorporate into a Company product, process or machine a prior Invention owned
by me or in which I have interest, the Company is hereby granted and shall have
a nonexclusive, royalty-free, irrevocable, perpetual, sublicensable, worldwide
license to make, have made, modify, use, market, sell, and distribute such prior
Invention as part of or in connection with such product, process or machine.



--------------------------------------------------------------------------------

- 3 -

 

3. Cooperation

I agree to perform, during and after my employment, all acts deemed necessary or
desirable by the Company to permit and assist it, at the Company’s expense, in
further evidencing and perfecting the assignments made to the Company under this
Agreement and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements thereto in any and all
countries. Such acts may include, but are not limited to, execution of documents
and assistance of cooperation in legal and proceedings. I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents,
as my agents and attorney-in-fact to act for and on my behalf and instead of me,
to execute and file any documents, applications or related finding and to do all
other lawfully permitted acts to further the purposes set forth above in the
Subsection 1, including, without limitation, the perfection of assignment and
the prosecution and issuance of patents, patent applications, copyright
applications and registrations, trademark applications and registrations or
other rights in connection with such Inventions and improvements thereto with
the same legal force and effect as if executed by me.

4. Assignment or Waiver of Moral Rights

Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) include all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” (collectively “Moral Rights”). To the extent such Moral Rights cannot be
assigned under applicable law and to the extent the following is allowed by the
laws in the various countries where Moral Rights exist, I hereby waive such
Moral Rights and consent to any action of the Company that would violate such
Moral Rights in the absence of such consent.

5. List of Inventions

I have attached hereto as Exhibit A a complete list of all inventions or
improvements to which I claim ownership and that I desire to remove from the
operation of this Agreement, and I acknowledge and agree that such list is
complete. If no such list is attached to this Agreement, I represent that I have
no such inventions or improvements at the time of signing this Agreement.

F. Non-Solicitation of Company Employees

During the term of my employment and for one (1) year thereafter (the
“Applicable Period”), I will not directly or indirectly encourage or solicit any
employee of the Company to leave the Company for any reason or to accept
employment with any other company, or to otherwise alter his, her of their
relationship with Company. In accordance with this restriction, I will not
interview or provide any input to any third party regarding any such person
during the Applicable Period. However, this obligation shall not affect any
responsibility I may have as an employee of the Company with respect to the bona
fide hiring and firing of Company personnel.

G. Company Authorization for Publication

Prior to submitting or disclosing for possible publication or dissemination
outside the Company any material prepared by me that incorporates information
that concerns the Company’s business, I agree to deliver a copy of such material
to an officer of the Company for his or her review. Within twenty (20) days
following such submission, the Company agrees to notify me in writing whether
the Company believes such material contains any Proprietary Information or
Inventions, and I agree to make such deletions and revisions as are reasonably
requested by the Company to protect its Proprietary Information and Inventions.
I further agree to obtain the written consent of the Company prior to any review
of such material by persons outside the Company.



--------------------------------------------------------------------------------

- 4 -

 

H. Duty of Loyalty

I agree that, during my employment with the Company, I will not provide
consulting services to or become an employee of, any other firm or person
engaged in a business in any way competitive with the Company, without first
informing the Company of the existence of such proposed relationship and
obtaining the prior written consent of my manager and the Human Resources
Manager responsible for the organization in which I work.

I. Former Employer Information

I represent that my performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment by the Company, and I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others. I have not entered into and I agree I will not enter into any agreement,
either written or oral, in conflict herewith or in conflict with my employment
with the Company. I further agree to conform to the rules and regulation of the
Company.

J. Severability

I agree that if one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

K. Authorization to Notify New Employer

I hereby authorize the Company to notify my new employer about my rights and
obligations under this Agreement following the termination of my employment with
the Company.

L. Effective Date

This Agreement shall be effective as of the first day of my employment with the
Company and shall be binding upon me, my heirs, executor, assigns and
administrators and shall inure to the benefit of the Company, its subsidiaries,
successors and assigns.

M. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable to that province, and
should be treated, in all respects, as an Ontario contract.

[remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

- 5 -

 

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

 

July 14, 2004

  

/s/ James A. Estill

Date    James A. Estill



--------------------------------------------------------------------------------

- 6 -

 

EXHIBIT A

 

  1. The following is a complete list of all inventions or improvement relevant
to the subject matter of my employment by the Company that have been made or
discovered or conceived or first reduced to practice by me or jointly with
others prior to my employment by the Company that I desire to remove from the
operation of the Company’s Proprietary Information and Inventions Agreement:

 

  x No Inventions or improvements

 

  ¨ See below: Any and all inventions regarding

 

  ¨ Additional sheets attached

 

  2. I propose to bring to my employment the following material and documents
that I obtained during the period of my prior employment. These materials and
documents are not the property of any third party and are not subject to any
restrictions under any non-disclosure agreement or other agreement limiting
their use.

 

  x No materials or documents

 

  ¨ See below:

 

July 14, 2004

  

/s/ James A. Estill

Date

   James A. Estill